13-2026
         Cisse v. Holder
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A087 448 148
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 30th day of June, two thousand fourteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                RICHARD C. WESLEY,
 9                GERARD E. LYNCH,
10                     Circuit Judges.
11       _____________________________________
12
13       LACINA CISSE, AKA ALFOUSSEINY DEMBELE,
14                Petitioner,
15
16                         v.                                   13-2026
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Gary J. Yerman, New York, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; Cindy S. Ferrier, Assistant
27                                     Director; Surell Brady, Trial
28                                     Attorney, Office of Immigration
29                                     Litigation, United States Department
30                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Lacina Cisse, a native and citizen of Ivory Coast,

 6   seeks review of an April 30, 2013, decision of the BIA

 7   affirming an Immigration Judge’s (“IJ”) July 6, 2011, denial

 8   of asylum, withholding of removal, and relief under the

 9   Convention Against Torture (“CAT”).    In re Lacina Cisse, No.

10   A087 448 148 (B.I.A. Apr. 30, 2013), aff’g No. A087 448 148

11   (Immig. Ct. N.Y. City Jul. 6, 2011).   We assume the parties’

12   familiarity with the underlying facts and procedural history

13   of this case.

14       Under the circumstances of this case, we have reviewed

15   the IJ’s decision as the final agency determination.     See

16   Shunfu Li v. Mukasey, 529 F.3d 141, 146 (2d Cir. 2008).        The

17   applicable standards of review are well-established.     See

18   8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey,

19   534 F.3d 162, 165-66 (2d Cir. 2008).

20       For asylum applications, like Cisse’s, governed by the

21   REAL ID Act, the agency may, “[c]onsidering the totality of

22   the circumstances,” base a credibility finding on omissions

23   and inconsistencies in the applicant’s statements and other

                                  2
 1   record evidence without regard to whether they go “to the

 2   heart of the applicant’s claim.”    8 U.S.C.

 3   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64, 166

 4   n.3.    Substantial evidence supports the agency’s adverse

 5   credibility determination.

 6          The record supports four of the IJ’s five inconsistency

 7   findings.    Cisse’s application omitted any reference to a

 8   death threat by police in 2004.    This death threat was a

 9   significant detail, and its absence from Cisse’s application

10   was a proper factor for consideration in light of the other

11   inconsistencies.    See Xiu Xia Lin, 534 F.3d at 163-64.

12          Cisse’s application stated that he was beaten in 2008

13   “during [his] arrest,” but his testimony reframed the

14   incident, making no mention of any harm during arrest, and

15   instead, alleging he was beaten every day for two weeks

16   during his detention.    The IJ was not required to credit

17   Cisse’s explanation that the preparer of his application

18   must have made a mistake.    As the IJ explained, the

19   Government raised the issue of whether any corrections

20   needed to be made to Cisse’s asylum application before the

21   merits hearing began, and Cisse’s counsel, who had

22   represented him for over two years, responded that no


                                    3
 1   changes were needed.   See Majidi v. Gonzales, 430 F.3d 77,

 2   80-81 (2d Cir. 2005); see also Hoodho v. Holder, 558 F.3d
3   184, 191 (2d Cir. 2009).

 4       Cisse also testified that officials told him that he

 5   would be killed if he was arrested again, while his

 6   application merely stated that he was told he would be

 7   contacted if he “was needed by the authorit[ies].”       Cisse’s

 8   explanation was non-responsive because it did not explain

 9   why he testified that he was specifically told he would be

10   killed, and not just arrested.    Thus, the IJ was not

11   compelled to credit his explanation.    See Majidi, 430 F.3d
12   at 80-81.

13       In addition, Cisse’s responses to questions about his

14   future fear were difficult to pin down.    Cisse claimed

15   devotion to the RDR political party, but he resisted

16   returning to Ivory Coast even after a member of the RDR

17   attained power.   Although he was asked several times to

18   clarify why he could not return to Ivory Coast when a leader

19   who was sympathetic to his political beliefs and ethnic

20   group was in power, Cisse gave a variety of answers and

21   ultimately admitted he did not have any evidence to support

22   his allegation that his political opponents had retained

23   authority.

                                   4
 1       The final inconsistency finding by the IJ is not

 2   supported by the record.     The IJ stated that Cisse’s

 3   application said that police detained him at a political

 4   meeting in 2008, but that he testified that police stopped

 5   him as he walked home.     The IJ misstated the record.    Cisse

 6   testified that police stopped him “before [he was] going

 7   home” and reiterated on cross-examination that he was “about

 8   to go home” when police arrived.     Despite this error, given

 9   the other inconsistencies cited by the IJ, as well as the

10   lack of corroboration and Cisse’s false statements to a

11   consulate official discussed below, this one erroneous

12   finding does not require remand.

13       Cisse’s admission that he lied to a U.S. consular

14   official in Mali to secure a visa, despite being under no

15   immediate threat of harm, further supports the adverse

16   credibility determination.     Lin Zhong v. U.S. DOJ, 480 F.3d
17   104, 127 (2d Cir. 2006) (“an IJ’s application of the maxim

18   falsus in uno, falsus in omnibus [false in one thing, false

19   in everything] may at times be appropriate”).     Additionally,

20   Cisse has waived any challenge to the IJ’s corroboration

21   finding by not raising it in his brief.     See Yueqing Zhang

22   v. Gonzales, 426 F.3d 540, 545 n.7 (2d Cir. 2005).        The IJ’s

23   finding that there was a lack of corroboration remains a
                                     5
 1   valid basis supporting the denial of relief.     See Shunfu Li,

 2 529 F.3d at 146-47.

 3       Considering Cisse’s prior falsehoods, the

 4   inconsistencies in his claims, and the lack of

 5   corroboration, the IJ’s adverse credibility determination is

 6   supported by the “totality of the circumstances.”     Xiu Xia

 7   Lin, 534 F.3d at 167.   As all of Cisse’s claims share the

 8   same factual predicate, the adverse credibility

 9   determination is dispositive of asylum, withholding of

10   removal, and CAT relief.   See Paul v. Gonzales, 444 F.3d
11   148, 155-57 (2d Cir. 2006).

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, Cisse’s pending

14   motion for a stay is DISMISSED as moot.

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk
17
18




                                    6